DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation “the reactant being supplied to the fuel cell stack.” There is insufficient antecedent basis for this limitation in the claim. While “a reactant in a fuel cell system” is previously referenced in the Claim, there is no specific indication that said “a reactant in a fuel cell system” is equivalent or in reference to “the reactant being supplied to the fuel cell stack.” Proper clarification is required (it is suggested, for example, that “the reactant being supplied to the fuel cell stack” be written simply as “the reactant”). 

Claims 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites the limitation “the reactant being supplied to the fuel cell stack.” There is insufficient antecedent basis for this limitation in the claim. While “a reactant in the fuel cell system” is previously referenced in the Claim, there is no specific indication that said “a reactant in the fuel cell system” is equivalent or in reference to “the reactant being supplied to the fuel cell stack.” Proper clarification is required (it is suggested, for example, that “the reactant being supplied to the fuel cell stack” be written simply as “the reactant”). 

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 states that the storage element is formed as a pocket formed or arranged on “the flow web.” However, Claim 5, from which Claim 8 depends, states that there are “a plurality of flow webs” on the surface and that “at least one of the flow webs” has the claimed connection channel. Accordingly, Claim 8 is rendered particularly indefinite insofar as it is unclear which flow web (e.g. of the “a plurality of flow webs”) the claimed “the flow web” is referencing, and/or if the claimed “the flow web” is referencing the “at least one of the flow webs.” Proper clarification is required.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites the limitation “the broad channels.” There is insufficient antecedent basis for this limitation in the claim. However, Claim 7 (and not Claim 4 as instantly claimed) initially references the formation of broad channels in the first place (and it is noted that Claim 10 was, at least optionally, previously dependent from Claim 7). Therefore, and for purposes of examination, Claim 10 will be interpreted as being dependent from Claim 7. Proper clarification is required.
It is noted that if, in fact, Claim 10 is intended to depend from Claim 4, then Claim 10 is rejected for the aforementioned lack of antecedent basis. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Barleben et al. (US 2008/0090124), and further in view of Brandt et al. (US 2010/0323251).

Regarding Claim 1, Barleben teaches a fuel cell system configured to perform a method for humidifying a reactant in the fuel cell system (Abstract, [0001], [0057], [0065]-[0067]). As illustrated in Figure 4, Barleben teaches that the system comprises a fuel cell (12) (“fuel cell stack”) which is fluidically connected to a moisturizer (25) (“humidifier”) comprising a membrane (“membrane”) ([0057]). As illustrated in Figure 4, Barleben teaches that the method comprises extracting liquid water from the fuel cell (from the exhaust of an anode (14) and an exhaust of a cathode (24)) and feeding the liquid water ultimately into the moisturizer in order to humidify the reactant being supplied to the fuel cell (“extracting the liquid water from the fuel cell stack and feeding the liquid water to the humidifier” and “wherein the liquid water is extracted from the fuel cell stack both at an anode and at a cathode”) ([0057], [0065]-[0067]).
Barleben does not explicitly teach that the humidifier comprises a membrane on whose surface channels are formed wherein at least one of the channels is associated with a storage element for temporary storing of the liquid water (i.e. the liquid water being extracted from the fuel cell (12)) such that the method further comprises the instantly claimed “admitting…” and “at least partially emptying…” steps.
However, Brandt teaches a humidifier for a fuel cell apparatus (Abstract, [0001]). As illustrated in Figures 1-3, Brandt teaches that the humidifier comprises at least a membrane (5), outer plates (9a, 9b), and support elements (7a, 7b), wherein a plurality of channels (21, 31) are formed on (i.e. indirectly on) the surface of the membrane, wherein said plurality of channels are associated with a respective support element ([0028]). As illustrated in Figures 2-3, Brandt teaches that liquid water for humidification is fed to the humidifier, wherein at least part of the liquid water penetrates through the membrane such that it is admitted into support element (7a) for temporary storage therein, wherein the support element is at least partially emptied by evaporation of the liquid water, wherein said evaporated liquid water humidifies a reactant being supplied to the fuel cell ([0029]-[0034]). Brandt teaches that the humidifier has good membrane support, ensures for unhindered access of liquid water for humidification, and exhibits increased humidification capacity ([0013], [0020]).
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would utilize the humidifier of Brandt (comprising at least a membrane, outer plates, and support elements, wherein a plurality of channels are indirectly formed on the surface of the membrane, wherein said plurality of channels are associated with a respective support element) in place of the moisturizer of Barleben, given that such a humidifier has good membrane support, ensures for unhindered access of liquid water for humidification, and exhibits increased humidification capacity. 
Accordingly (and in context of Barleben, as modified by Brandt), the humidifier comprises a “membrane” on whose surface “channels are formed” wherein at least one of the channels is “associated with a storage element” (i.e. support element) for temporary storing of the liquid water extracted from the fuel cell (wherein it is noted that the instant Claim does not explicitly define a length/range of time which constitutes “temporary”). Furthermore, and via operation said humidifier in the fuel cell system (in substantially the same the manner disclosed by Brandt), the method of Barleben, as modified by Brandt, would comprise a step of “admitting at least part of the liquid water into the storage element and temporarily storing the part of the liquid water in the storage element” and “at least partially emptying the storage element by evaporating the liquid water and humidifying the reactant being supplied to the fuel cell stack with the evaporated liquid water.”

Regarding Claim 3, Barleben teaches a fuel cell system (Abstract, [0001], [0057], [0065]-[0067]). As illustrated in Figure 4, Barleben teaches that the system comprises a fuel cell (12) (“fuel cell stack”) connected to both an anode gas supply line (26) (“anode feed line”) for feeding an anode gas on an anode (14) side and an anode gas output line (30) (“anode exhaust line”) for discharging the anode gas, wherein the fuel cell is also connected to both a cathode gas supply line (22) (“cathode feed line”) for feeding a cathode gas on a cathode (18) side and a cathode gas output line (24) (“cathode exhaust line”) ([0056]-[0058]). As illustrated in Figure 4, the cathode gas output line is fluidically connected to a moisturizer (25) (“humidifier”) comprising a membrane ([0057]). As illustrated in Figure 4, Barleben teaches that a bypass line (82) (“liquid water feed line”) is provided, wherein said bypass line is connected to the anode exhaust line and connected (i.e. indirectly connected) to the moisturizer for feeding liquid water to the moisturizer from the anode side ([0065]-[0066]). 
As illustrated in Figure 4, Barleben teaches that the fuel cell system is configured to perform a method for humidifying a reactant in the fuel cell system, wherein method comprises extracting liquid water from the fuel cell (from the anode side and the cathode side) and feeding the liquid water ultimately into the moisturizer in order to humidify the reactant being supplied to the fuel cell (“extracting the liquid water from both the anode side and the cathode side of the fuel cell stack and feeding the liquid water to the humidifier”) ([0057], [0065]-[0067]).
Barleben does not explicitly teach that the humidifier comprises a water vapor permeable membrane on whose surface channels are formed wherein at least one of the channels is associated with a storage element for temporary storing of the liquid water (i.e. the liquid water being extracted from the fuel cell (12)) such that the method further comprises the instantly claimed “admitting…” and “at least partially emptying…” steps.
However, Brandt teaches a humidifier for a fuel cell apparatus (Abstract, [0001]). As illustrated in Figures 1-3, Brandt teaches that the humidifier comprises at least a water vapor permeable membrane (5), outer plates (9a, 9b), and support elements (7a, 7b), wherein a plurality of channels (21, 31) are formed on (i.e. indirectly on) the surface of the membrane, wherein said plurality of channels are associated with a respective support element ([0028]). As illustrated in Figures 2-3, Brandt teaches that liquid water for humidification is fed to the humidifier, wherein at least part of the liquid water penetrates through the membrane such that it is admitted into support element (7a) for temporary storage therein, wherein the support element is at least partially emptied by evaporation of the liquid water, wherein said evaporated liquid water humidifies a reactant being supplied to the fuel cell ([0029]-[0034]). Brandt teaches that the humidifier has good membrane support, ensures for unhindered access of liquid water for humidification, and exhibits increased humidification capacity ([0013], [0020]).
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would utilize the humidifier of Brandt (comprising at least a water vapor permeable membrane, outer plates, and support elements, wherein a plurality of channels are indirectly formed on the surface of the membrane, wherein said plurality of channels are associated with a respective support element) in place of the moisturizer of Barleben, given that such a humidifier has good membrane support, ensures for unhindered access of liquid water for humidification, and exhibits increased humidification capacity. 
Accordingly (and in context of Barleben, as modified by Brandt), the humidifier comprises a “water vapor permeable membrane” on whose surface “channels are formed” wherein at least one of the channels is “associated with a storage element” (i.e. support element) for temporary storage of the liquid water extracted from the fuel cell (wherein it is noted that the instant Claim does not explicitly define a length/range of time which constitutes “temporary”). Furthermore, and via operation said humidifier in the fuel cell system (in substantially the same the manner disclosed by Brandt), the method of Barleben, as modified by Brandt, would comprise a step of “admitting at least part of the liquid water into the storage element and temporarily storing the part of the liquid water in the storage element” and “at least partially emptying the storage element by evaporating the liquid water and humidifying the reactant being supplied to the fuel cell stack with the evaporated liquid water.”

Regarding Claim 4, Barleben, as modified by Brandt, teaches the instantly claimed invention of Claim 3, as previously described.
As illustrated in Figure 4 of Barleben, the bypass line is connected to the cathode gas supply line (See Claim 3).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Barleben et al. (US 2008/0090124), and further in view of Brandt et al. (US 2010/0323251) and Wake et al. (US 2015/0125767).

Regarding Claim 2, Barleben, as modified by Brandt, teaches the instantly claimed invention of Claim 1, as previously described.
Barleben, as modified by Brandt, does not explicitly teach that the support element is emptied of liquid water when a humidity of the membrane drops below a predetermined or predeterminable threshold value.
However, Wake teaches a fuel cell system and a control method of a fuel cell system (Abstract, [0002]). Wake teaches that when a quantity of retained water in a reactant gas passage is equal to or above a predetermined flooding threshold, the fuel cell is operated normal-time drying mode to reduce said quantity of retained water to a targeted quantity of retained water ([0012]). However, Wake teaches that when said quantity of retained water is below the predetermined flooding threshold the fuel is operated normally with humidification taking place ([0012]-[0013]). Wake teaches that controlling the humidification characteristics of the fuel cell system in such a manner helps prevent obstructions due to retained water and helps prevent decreases in electric power generation performance ([0013]).
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would empty the support element of Barleben, as modified by Brandt, of the liquid water when a humidity of the membrane is below a predetermined flooding threshold (”a predetermined or predeterminable threshold value”), as taught by Wake, given that such control of the humidifier would help prevent obstructions due to retained water and help prevent decreases in electric power generation performance.

Allowable Subject Matter

Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (and rewritten such that all relevant rejections under 35 U.S.C. 112(b), as previously described, are overcome). It is again noted that for purposes of examination, Claim 10 was interpreted as being dependent from Claim 7, as previously described.

The following is a statement of reasons for the indication of allowable subject matter:  

	Claim 5 further limits the fuel cell system of Claim 3 by requiring that (1) the channels are formed by a plurality of flow webs arranged on the surface, and (2) wherein at least one of the flow webs has a connection channel running perpendicular to a longitudinal extension of the flow webs for pressure equalization between the channels.
	
The prior art references of record (i.e. Barleben, Brandt) neither teach nor suggest channels which themselves formed by a plurality of flow webs, wherein one of such flow webs has a connection channel as instantly claimed. At best, the general concept of “a connection channel running perpendicular to a longitudinal extension of flow channels for pressure equalization between the flow channels” is disclosed in the prior art (See, for example, [0041] of Shen et al. (US 2004/0112740) which discloses a duct (16)). However, Shen does not disclose channels formed by a plurality of flow webs, and furthermore, or does not disclose that such a duct is, or could be, formed between channels which themselves are formed by a plurality of flow webs.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729